Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-10 and 12-16 are allowable.  Claim 1 is allowable for having been amended to incorporate the limitations of former claims 4 and 5, where claim 5 was indicated to having allowable subject matter in item 46 on page 11 of Non-Final Office Action of December 15, 2021.  Claims 2, 3 and 6-9 depend from claim 1.  Amendment of claim 9 is acknowledged to having provide antecedent basis as “a tail cap”, thereby making claim 9 definite.  Claim 10 is allowable for having been amended to incorporate the limitation of former claim 11, where claim 11 was indicated to having allowable subject matter in item 47 on page 11, as well as claims 12, 13 and 15 in items 48-50 on pages 11-12 of Non-Final Office Action of December 15, 2021.  Claims 12-16 depend from claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 21, 2022
AC